Per curiam.
This disciplinary matter is before the Court pursuant to the Report and Recommendation of the Review Panel of the State Disciplinary Board which recommends that Respondent Kenneth Dennis Sisk be disbarred pursuant to Rule 9.4 (b) (1) of the Georgia Rules of Professional Conduct, see Bar Rule 4-102 (d). This disciplinary action arises out of Sisk’s having consented to the August 31, 2005 revocation of his law license in the Commonwealth of Virginia as a disciplinary sanction for various instances of misconduct.
Because Sisk was personally served with the Notice of Reciprocal Discipline but did not object in any way, this Court hereby accepts the recommendation of the Review Panel and orders that Sisk be disbarred. Sisk is reminded of his duties under Bar Rule 4-219 (c).

Disbarred.


All the Justices concur.